Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (EP2458293A2) in view of Song (US20070066215A1).
Regarding claim 1, Ohmura teaches an indoor unit of an air conditioning apparatus, comprising:
A shell in which a light receiving window is formed (Figure 7B, 17R);
A display unit attached to an inner surface of the shell (Figure 7B, 19);
A cover attached to the display unit, the cover covering the light receiving window (Figure 7B, 18, ¶18); wherein the cover includes
A first end portion (Figure 7B, left side of 18);
A second end portion located opposite the first end portion (Figure 7B, right side of 18);
A first engagement portion provided at the first end portion (Figure 7B, tab on left side of 18); and
A first lug portion provided at the second end portion (Figure 7B, tab on right side of 18), wherein the display unit includes
The first engagement receiving portion not included in the cover (Figure 7B, tab on left side of 18 is engaged with left side of 19a, ¶18); and
the first lug receiving portion not included in the cover (Figure 7B, tab on right side of 18 is engaged with right side of 19a, ¶18);
wherein the first engagement receiving portion is configured to engage the first engagement portion in a first engagement direction (Figure 7B: Engagement is in some direction) and
wherein the first lug receiving portion is configured to engage the first lug portion in a second engagement direction (Figure 7B: Engagement is in some direction).
Ohmura does not disclose wherein the second engagement direction is non-parallel to the first engagement direction.
However, Song discloses engagement of a display cover to an air conditioner body which includes a first engagement portion (Figure 10: 212) and a first lug portion (Figure 10: 212a), where the air conditioner includes a first engagement portion (Figure 9: 127) and a first lug receiving portion (Figure 9: 127a), wherein the engagement directions of the first engagement portion and the first lug portion are non-parallel (¶111).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such an engagement scheme on the cover of Ohmura in order to ensure accurate alignment (e.g., the tab 212a restricts side to side movement while 212 restricts up/down movement. In other words, more degrees of freedom are eliminated).
Regarding claim 5, Ohmura as modified teaches all of the limitations of claim 1, wherein
The cover includes a projection inserted in the light-receiving window (Figure 7B, bottom plate projection on 18, which inserts into 17a, see Figure 7A).
Regarding claim 6, Ohmura as modified teaches all of the limitations of claim 5, wherein
An outer surface of the projection and an outer surface of the shell are flush with each other (Figure 7A, 18 and 17R).
Regarding claim 7, Ohmura as modified teaches all of the limitations of claim 5, wherein
The cover is disposed between the shell and the display unit (Figure 7B, the projecting bottom plate of 18 has a central longitudinal axis, i.e. the middle of the rectangle, which would be laterally between a front end of 17R and a back end of 19).
Regarding claim 9, Ohmura as modified teaches all of the limitations of claim 1, wherein
The first engagement direction is divergent from the second engagement direction in a direction from the cover to the display unit (see rejection of claim 1 and Figure 9 of Song – 212 points inward to the device, but 212a points parallel to the device, therefore the first engagement direction diverges from the second direction, and that direction is from the cover to the display unit).
Regarding claim 10, Ohmura as modified teaches all of the limitations of claim 1, wherein
The first engagement portion projects in a direction non-parallel to a projection direction of the first lug portion (see Figures 9-10 of Song, 212 and 212a).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (EP2458293A2).
Regarding claim 4, Ohmura teaches all of the limitations of claim 1, but does not disclose that the display unit and cover are made from different materials.
However, the examiner takes Official Notice that material selection is a generally recognized part of the design process and materials are recognized by those of ordinary skill in the art as having properties that make them appropriate or inappropriate for particular applications. Therefore, the material which a component is made of is realized as a result effective variable, i.e. the material by which a component is made will effect the components performance, stability, chemical resistance, etc. It would have been obvious to one of ordinary skill in the art at the time of filing to choose a different material for the display unit of Ohmura than for the cover in order to ensure that the material for the display unit, which is internal to the device, is appropriate for such an internal environment and that the material for the cover, which is external, is appropriate for an external environment. 
Regarding claim 8, Ohmura teaches all of the limitations of claim 1, which is an indoor unit of an air conditioning apparatus (¶2), but does not explicitly disclose an outdoor unit.
However, the Examiner takes Official Notice that it is old and well known to provide an outdoor unit with an air conditioning apparatus that has an indoor unit in order to complete the refrigerant circuit and render the apparatus functional.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an outdoor unit with the indoor unit of Ohmura in order to render the air conditioning apparatus of Ohmura fully functional.
The Official Notice taken on claims 4 and 8 was not properly traversed in the response filed 03/22/2022 and therefore this knowledge is taken as Applicant Admitted Prior Art. See MPEP 2144.03, C, which states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 03/22/2022 have been fully considered.
Applicant has argued that Ohmura does not anticipate the limitations of claim 1. Ohmura is not asserted to anticipate the limitations of claim 1, and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763